DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed June 24th, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  
Entries 1 and 2 of the foreign documents section have no full copy provided.  Although some pages are provided most of the text is blank.  

The information disclosure statement filed June 24th, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. 
Entries 1-5 of the foreign documents section have no explanation of relevance.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 2 contains item 200 not mentioned in the description.
Figure 3B contains item 350 not mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-16 are objected to because of the following informalities:  

Claim 1 states “f) defining a sound softening technique, comprised of noise cancelling processes, configured to apply to audio from the user, wherein said sound softening technique is based on the environment and label that were calculated; and 
g) executing the sound softening techniques that were defined to a continuous audio feed from the user”.  The last portion should be “g) executing the sound softening technique that was defined to a continuous audio feed from the user” to match the previous portion.
Claim 9 is objected in an analogous manner.
Claims 2-8 and 10-16 are objected to as inheriting the problems as above.

Claim 1 states “g) executing the sound softening techniques that were defined to a continuous audio feed from the user” which should be “g) executing the sound softening techniques that were defined on a continuous audio feed from the user”.  
Claim 9 is objected in an analogous manner.
Claims 2-8 and 10-16 are objected to as inheriting the problems as above.

Claim 5 states “receiving, via a cellular network, input sounds” which should be “receiving, via a cellular network, the input sounds”.
Claim 13 is objected in an analogous manner.
Claims 6-8 and 14-16 are objected to as inheriting the problems as above.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "the noise cancelling processes".  There is insufficient antecedent basis for this limitation in the claim.  It looks like claim 15 may be backwards.  Perhaps what applicant intended was “wherein the active noise control processes include noise cancelling processes”.  
Claim 16 is rejected as inheriting the problems as above.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (US 20060167692 A1) in view of Germain et al. (US 20190043516 A1).

Regarding claim 1, Basu discloses a communications enhancement computing system for connecting multiple users while balancing audio noise, the computing system comprising: 
a memory (figure 15, at least item 1510, paragraphs [0063] to [0066]); 
a network interface device (figure 15, at least 1568 or 1570) communicably coupled to a communications network (figure 15, at least 1564 or 1566); and 
a processor (figure 15, item 1504, paragraphs [0030] and [0064]) configured for: 
a) applying signal processing techniques to a dataset of environmental sounds (figure 3, item 310) to extract sound characteristics (algorithm explained over paragraphs [0041] to [0047]) of said sounds (via 302); 
b) executing an algorithm  to train a first classification model (see paragraphs [0031] to [0033]) for classifying sounds by label (figure 3 shows training step, figure 4, part of 402 to provide outputs such as 406 or 410-412, such as event detection, like dog bark, paragraph [0037]); 
c) executing a second algorithm to train a second model for classifying sounds by environment (figure 3 show training step, figure 4, part of 402 to output “environment recognition” 408, paragraph [0037]); 
d) receiving, via the communications network (paragraph [0069], “A user can enter commands and information into the computer 1502 through one or more user input devices”, see figure 15, includes 1570 and 1568), input sounds (figure 4, item 404) from a user and executing the first classification model to classify the input sounds by label (figure 12, step 1212, figure 4, part of 402 after training to provide outputs such as 406 or 410-412, such as event detection, like dog bark, paragraph [0037]); 
e) executing the second classification model to classify the input sounds by environment (figure 12, step 1212, figure 4, part of 402 after training to output “environment recognition” 408, paragraph [0037]).  
	Basu does not expressly disclose deep neural network algorithms training machine learning models, or executing sound softening techniques as claimed.
Germain discloses classifying via deep neural network algorithms (see figure 1, algorithms performed by 110 and 120, paragraph [0015], convolutional neural network is a type of deep neural network) training machine learning classification models (paragraph [0015], convolutional neural network is a type of deep neural network);
d) receiving, input sounds from a user (figure 1, item 160) and executing a classification model (130, via 180) to classify the input sounds (paragraph [0019]); 
f) defining a sound softening technique (denoising), comprised of noise cancelling processes (removes noise), configured to apply to audio from the user, wherein said sound softening technique is based on classification labels that were calculated (paragraphs [0015] to [0016]); and 
g) executing (operation 104) the sound softening techniques that were defined to a continuous audio feed from the user (figure 1).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the deep neural network algorithms and sound softening techniques of Germain in the system of Basu for the benefit of using a known working algorithm to reduce engineering costs and for the benefit of using the classifying in a useful manner to create more pleasing sounds.  Therefore, it would have been obvious to combine Germain with Basu to obtain the invention as specified in claim 1.


Regarding claim 2, Basu discloses wherein the sound characteristics include frequency, magnitude, modulation, and wavelength (algorithm explained over paragraphs [0041] to [0047], see figure 5, frequency/magnitude compared over time, [paragraph [0041] states “a variety of timescales”, paragraph [0043] refers to “the individual frequency-time values or "pixels" of the spectrogram”, wavelength is 1/frequency).

Regarding claim 3, Basu discloses wherein the label includes sound type, including people chattering (paragraph [0054], “speech”) and traffic (paragraph [0054], “cars passing by”).

Regarding claim 4, Basu discloses wherein the environment includes location type, including outdoors  (paragraph [0038], “outdoors”) and restaurant  (paragraph [0038], “cafe”).

Regarding claim 5, Germain discloses wherein the step of receiving, via the communications network, input sounds further comprises receiving, via a cellular network, input sounds (paragraph [0048], over cellular network, paragraph [0052], “platform 600 can be implemented in a client-server arrangement”, “Such remotely accessible modules or sub-modules can be provisioned in real-time, in response to a request from a client computing system for access to a given server having resources that are of interest to the user of the client computing system”).

Regarding claim 6, Basu discloses wherein the step of executing the second classification model to classify the input sounds by environment results in an environmental label (408 of figure 4).

Regarding claim 7, Germain discloses wherein the noise cancelling processes include active noise control processes (removes noise, paragraphs [0015] to [0016]).

Regarding claim 8, Germain discloses wherein the continuous audio feed from the user is provided over the cellular network (paragraph [0048], over cellular network, paragraph [0052], “platform 600 can be implemented in a client-server arrangement”, “Such remotely accessible modules or sub-modules can be provisioned in real-time, in response to a request from a client computing system for access to a given server having resources that are of interest to the user of the client computing system”).

Regarding claim 9, Basu discloses a communications enhancement computing system for connecting multiple users while balancing audio noise, the computing system comprising: 
a memory (figure 15, at least item 1510, paragraphs [0063] to [0066]); 
a network interface device (figure 15, at least 1568 or 1570) communicably coupled to a communications network (figure 15, at least 1564 or 1566); and 
a processor (figure 15, item 1504, paragraphs [0030] and [0064]) configured for: 
a) applying signal processing techniques to a dataset of environmental sounds (figure 3, item 310) to extract sound characteristics (algorithm explained over paragraphs [0041] to [0047]) of said sounds (via 302); 
b) executing an algorithm  to train a first classification model (see paragraphs [0031] to [0033]) for classifying sounds by label (figure 3 shows training step, figure 4, part of 402 to provide outputs such as 406 or 410-412, such as event detection, like dog bark, paragraph [0037]); 
c) executing a second algorithm to train a second model for classifying sounds by environment (figure 3 show training step, figure 4, part of 402 to output “environment recognition” 408, paragraph [0037]); 
d) receiving, via the communications network (paragraph [0069], “A user can enter commands and information into the computer 1502 through one or more user input devices”, see figure 15, includes 1570 and 1568), input sounds (figure 4, item 404) from a user and executing the first classification model to classify the input sounds by label (figure 12, step 1212, figure 4, part of 402 after training to provide outputs such as 406 or 410-412, such as event detection, like dog bark, paragraph [0037]); 
e) executing the second classification model to classify the input sounds by environment (figure 12, step 1212, figure 4, part of 402 after training to output “environment recognition” 408, paragraph [0037]).  
	Basu does not expressly disclose deep neural network algorithms training machine learning models, or executing sound softening techniques as claimed.
Germain discloses classifying via deep neural network algorithms (see figure 1, algorithms performed by 110 and 120, paragraph [0015], convolutional neural network is a type of deep neural network) training machine learning classification models (paragraph [0015], convolutional neural network is a type of deep neural network);
d) receiving, input sounds from a user (figure 1, item 160) and executing a classification model (130, via 180) to classify the input sounds (paragraph [0019]); 
f) defining a sound softening technique (denoising), comprised of active noise control processes (removes noise), configured to apply to audio from the user, wherein said sound softening technique is based on classification labels that were calculated (paragraphs [0015] to [0016]); and 
g) executing (operation 104) the sound softening techniques that were defined to a continuous audio feed from the user (figure 1).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the deep neural network algorithms and sound softening techniques of Germain in the system of Basu for the benefit of using a known working algorithm to reduce engineering costs and for the benefit of using the classifying in a useful manner to create more pleasing sounds.  Therefore, it would have been obvious to combine Germain with Basu to obtain the invention as specified in claim 9.

Claims 10-16 are rejected in an analogous manner to claims 2-8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654                                                                                                                                                                                            

/PAUL KIM/           Primary Examiner, Art Unit 2654